

EXHIBIT 10.7




AMENDMENT NO. 2 to EMPLOYMENT AGREEMENT, as amended dated as of the 1st day of
November, 2003, between WRC MEDIA INC., a Delaware corporation (the "Company"),
and RICHARD NOTA, an individual resident of the State of New York (the
"Executive").




1.  Section 5 of the above agreement, as amended is hereby amended by adding the
following Paragraph 5(F):
 
 
“F.  In the event a sale of substantially all of the assets of American Guidance
Service, Inc., or of a controlling interest in the capital stock of American
Guidance Service, Inc., is consummated on or before December 31, 2005, then
within 30 days of the closing or other event by which delivery occurs, the
Company will pay to Executive a Value Enhancement Bonus determined according to
the following formula:


Total Consideration Paid By All Buyers
Bonus To Be Paid
<$250 million USD
½ Executive’s Base Salary as of the date of closing, in no event less than
$147.5 thousand
$250 million - $300 Million USD
Executive’s Base Salary as of the date of closing, in no event less than $295
thousand
>$300 million USD
An amount equal to the sum of (i) Executive’s Base Salary as of the date of
closing, in no event less than $295 thousand plus (ii) one percent of the excess
of consideration received over $300 million



In the event that less than the entirety of the assets of capital stock of AGS
is sold, the total consideration shall be, for purposes of this calculation,
grossed up to determine a pro forma enterprise value that includes the value of
stock or assets not sold, and the above formula will be applied to that total
enterprise value.


Total consideration shall include all escrows and reserves that are subject to
post-closing adjustments.


Total consideration shall be computed before allowance for taxes, currency
exchange, and transactional expenses.
 
In the event any portion of total consideration is paid other than in cash, the
fair market value of the non-cash component shall be determined as (i) in the
case of publicly traded securities, the highest price of such securities
attained in the period commencing two weeks before the closing and ending two
weeks after the
 

--------------------------------------------------------------------------------



 

closing, or (ii) in the case of consideration other than cash or publicly-traded
securities, that value ascribed to the consideration in the books of the
seller.”
 
2.  Section 15 is amended to delete its second sentence, and to substitute in
its place:


“Notwithstanding the foregoing, Sections 5(F), 11, 12, 14 and 16 and, if
Executive's employment terminates in a manner giving rise to a payment under
Section 13, Section 13 shall survive the termination of this Agreement.”


3.  All other terms and conditions of the above Agreement remain in full force
and effect.
 

 
WRC MEDIA INC.
 
RICHARD NOTA
                 
By:
/s/
 
/s/

 
 

--------------------------------------------------------------------------------


 
 


AMENDMENT NO. 1 to EMPLOYMENT AGREEMENT dated as of the 1st day of November,
2003, between WRC MEDIA INC., a Delaware corporation (the "Company"), and
RICHARD NOTA, an individual resident of the State of New York (the "Executive").


The above agreement is amended as follows, effective September 1, 2004:


1.     SECTIONS 3, 4 and 5 are deleted, and are replaced by the following:


“SECTION 3. Duties and Extent of Service. Executive shall serve the Company as
Executive Vice-President for Operations or in such other position as may be
determined by the Chief Executive Officer of the Company and shall perform such
services and duties for the Company as are customarily performed by an executive
in Executive's then-current position at a business such as the Company's
business and as the Board of Directors or Chief Executive Officer may assign or
delegate to him from time to time. Executive shall devote his full business
knowledge, skill, time and effort exclusively to the performance of his duties
for the Company and the promotion of its interests. Executive's duties hereunder
shall be performed at such place or places as the interests, needs, businesses
or opportunities of the Company shall require within 50 miles of the Company’s
New York City headquarters. Executive shall report to the Chief Executive
Officer of the Company or to such other person as the Board of Directors might
designate. No change in title, duties or reporting responsibility shall be
deemed a breach of this Agreement, a compulsion of resignation, or a
constructive termination of Executive’s employment by the Company.


SECTION 4. Base Salary. Effective September 1, 2004 Executive shall be paid a
base salary (the "Base Salary") at a rate of $295,000 per annum (the "Base
Salary"), in accordance with the Company’s payroll practices.


SECTION 5. Bonuses.
(a) Executive shall be eligible to receive an annual bonus ("Bonus"), based on
the achievement of specific objectives to be confirmed by the Board of Directors
on an annual basis. For each year of the Term commencing January 1, 2004,
Executive will have the opportunity on an annual basis to earn a Bonus of up to
$170,000 upon the attainment of specified Target performance criteria in
addition to the minimum Bonus as described in (b) below. For the achievement of
100%, 105%, 110%, 115% and 120% of such Target, the achievable total Bonus
(including the minimum Bonus described in Section 5(b) below) shall be,
respectively, $170,000, $195,000, $220,000, $245,000 or $270,000. The Target
performance criteria may be revised by the mutual written agreement of the Chief
Executive Officer and Executive.
 
(b) Notwithstanding the foregoing, subject to subparagraphs (c) (d) and (e),
Executive shall be entitled to a minimum Bonus in each year of the Term
commencing on and after January 1, 2005 of $150,000. Executive shall be entitled
to a minimum Bonus for the year commencing January 1, 2004 of $116,667.
 
(c) Except in the event of Executive’s resignation or termination for Cause (as
defined below, in which case no Bonus shall be payable), Bonus (including
minimum Bonus) will be pro-rated for partial year employment, if applicable,
determined by a factor the numerator of
 
 
 

--------------------------------------------------------------------------------




which is the number of days in active employment by the Company in that calendar
year, and the denominator of which is 365


(d) In the event the fiscal year of the Company is changed to other than a
calendar year basis, a pro-rated Bonus will be paid for any stub period, and a
pro-rated Bonus will be paid for any portion of the new fiscal year that falls
within the Term.


(e) In the event of a sale or disposition of any business unit of the Company
(including subsidiaries and their subsidiaries, or discrete business operations
owned by them), any applicable performance Target shall be equitably adjusted to
reflect the impact of the sale or disposition.


(f) Payment dates shall be determined by the Board of Directors but in no event
shall payments be made later than the later to occur of (i) 30 calendar days
subsequent to the date of issuance of the Company’s audited financials
statements or (ii) the filing date of Form 10K with the Securities and Exchange
Commission.”


2. All other terms and conditions of the Agreement dated as of November 1, 2003
remain in full force and effect.


Dated as of September 1, 2004
 
WRC MEDIA INC.
 
RICHARD NOTA
           
By:
/s/
 
/s/


 



--------------------------------------------------------------------------------


 


This EMPLOYMENT AGREEMENT (“Agreement") is made and entered into as of the 1st
day of November, 2003, between WRC MEDIA INC., a Delaware corporation (the
"Company"), and RICHARD NOTA, an individual resident of the State of New York
(the "Executive").
 
WHEREAS, the Company wishes to continue to employ Executive, and Executive
wishes to accept such continued employment, on the following terms and
Conditions, effective as of the date set forth above,
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound hereby, the parties hereby agree as follows:
 
SECTION 1. Employment. The Company hereby continues the employment of Executive
and Executive accepts continued employment by the Company, on the terms and
Conditions contained in this Agreement. The Agreement between the parties dated
as of January 1, 2002 is hereby amended to the extent specifically described
herein.
 
SECTION 2. Term. The employment of Executive pursuant hereto shall remain in
effect until December 31, 2006, unless terminated by Executive upon 10 days
prior written notice to the Company or by the Company upon 10 days prior written
notice to Executive. The period of time between November 1, 2003 and the
termination of this Agreement pursuant to its terms is herein referred to as the
"Term".
 
SECTION 3. Duties and Extent of Service. Executive shall serve the Company as
Senior Vice President-Finance or in such other position as may be determined by
the Chief Executive Officer of the Company and shall perform such services and
duties for the Company as are customarily performed by an executive in
Executive's then-current position at a business such as the Company's business
and as the Board of Directors or Chief Executive Officer may assign or delegate
to him from time to time. Executive shall devote his full business knowledge,
skill, time and effort exclusively to the performance of his duties for the
Company and the promotion of its interests. Executive's duties hereunder shall
be performed at such place or places as the interests, needs, businesses or
opportunities of the Company shall require within 50 miles of the Company’s New
York City headquarters. Executive shall report to the Chief Executive Officer of
the Company or to such other person as the Board of Directors might designate.
No change in title, duties or reporting responsibility shall be deemed a breach
of this Agreement, a compulsion of resignation, or a constructive termination of
Executive’s employment by the Company.
 
SECTION 4. Base Salary. Effective January 1, 2004 Executive shall be paid a base
salary (the "Base Salary") at a rate of $235,000 per annum (the "Base Salary"),
in accordance with the Company’s payroll practices.
 
 
1

--------------------------------------------------------------------------------


 
 
SECTION 5. Bonuses.
    (a) Executive shall be eligible to receive an annual bonus ("Bonus"), based
on the achievement of specific objectives to be confirmed by the Board of
Directors on an annual basis. For the Year 2003, Executive’s Bonus shall be as
provided in the January 1, 2002 Agreement. For each year of the Term commencing
January 1, 2004, Executive will have the opportunity on an annual basis to earn
a Bonus of up to $170,000 upon the attainmentof specified Target performance
criteria in addition to the minimum Bonus as described in (b) below. For the
achievement of 95%, 100%, 105%, 110%, 115% and 120% of such Target, the
achievable total Bonus (including the minimum Bonus described in Section 5(b)
below) shall be, respectively, $145,000, $170,000, $195,000, $220,000, $245,000
or $270,000. The Target performance criteria may be revised by the mutual
written agreement of the Chief Executive Officer and Executive.
 
    (b) Notwithstanding the foregoing, subject to subparagraphs (c) (d) and (e),
Executive shall be entitled to a minimum Bonus in each year of the Term
commencing on and after January 1, 2004 of $100,000.
 
    (c) Except in the event of Executive’s resignation or termination for Cause
(as defined below, in which case no Bonus shall be payable), Bonus (including
minimum Bonus) will be pro-rated for partial year employment, if applicable,
determined by a factor the numerator of which is the number of days in active
employment by the Company in that calendar year, and the denominator of which is
365
 
    (d) In the event the fiscal year of the Company is changed to other than a
calendar year basis, a pro-rated Bonus will be paid for any stub period, and a
pro-rated Bonus will be paid for any portion of the new fiscal year that falls
within the Term.
 
    (e) In the event of a sale or disposition of any business unit of the
Company (including subsidiaries and their subsidiaries, or discrete business
operations owned by them), any applicable performance Target shall be equitably
adjusted to reflect the impact of the sale or disposition.
 
    (f) Payment dates shall be determined by the Board of Directors but in no
event shall payments be made later than the later to occur of (i) 30 calendar
days subsequent to the date of issuance of the Company’s audited financials
statements or (ii) the filing date of Form 10K with the Securities and Exchange
Commission.


SECTION 6. Fringe Benefits. Executive shall be entitled to participate, to the
extent eligible, in such medical, dental, disability, life insurance, deferred
compensation and other benefit plans (such as pension and profit sharing plans)
as the Company may maintain for the benefit of employees generally, on the terms
and subject to the Conditions set forth in such plans.
 
SECTION 7. Expenses. The Company shall reimburse Executive promptly for all
reasonable expenses incurred by Executive in accordance with the Company's
budget and policy in connection with his duties and responsibilities hereunder.
The Company will provide to
 
 
2

--------------------------------------------------------------------------------


 
Executive a car allowance of $1,000.00 per month.
 
SECTION 8. [Intentionally left blank]
 
SECTION 9. Stock Options. Executive shall be eligible to participate in stock
option plans that may come into existence during the Term to an extent
comparable with that of other similarly-situated executives of the Company,
subject in all cases to the decisions of the Board of Directors.
 
SECTION 10. [Intentionally left blank]
 
SECTION 11. Noncompete and Nonsolicitation
 
    During the Term and for one year thereafter, Executive shall not directly or
indirectly (other than as an employee of or consultant to the Company):
 
    (a) engage in activities or businesses within the United States which are
substantially in competition with the Company (“Competitive Activities"),
including (i) selling goods or services of the type sold by the Company or any
of its subsidiaries; (ii) soliciting or attempting to solicit any customer or
client or prospective customer or client of the Company ( or any of its
subsidiaries) including, without limitation, actively sought prospective
customers or clients, to purchase any goods or services of the type sold by the
Company or any of its subsidiaries from anyone other than the Company or any of
its subsidiaries; and (iii) assisting any person in any way to do, or attempt to
do, anything prohibited by (i) or (ii) above;
 
      (b ) perform any action, activity or course of conduct which is
substantially detrimental to the business or business reputation of the Company
or any of its subsidiaries ("Detrimental Activities"), including (i) soliciting,
recruiting or hiring any employees of the Company or persons who have worked for
Ripplewood Holdings LLC ("Ripplewood"), the Company or any of their respective
affiliates; (ii) soliciting or encouraging any employee of Ripplewood, the
Company or any of their respective affiliates to leave the employment of
Ripplewood, the Company or any of their respective affiliates; (iii)
intentionally interfering with the relationship of Ripplewood, the Company or
any of their affiliates with any person or entity who or which is employed by or
otherwise engaged to perform services for Ripplewood, the Company or any such
affiliate; and (iv) disclosing or furnishing to anyone any confidential
information relating to Ripplewood, the Company or any of their respective
affiliates or otherwise using such confidential information for its own benefit
or the benefit of any other person; or
 
    (c) establish in the United States any new business which engages in
Competitive Activities.
 
    Notwithstanding anything to the contrary contained in this Agreement, the
foregoing covenant shall not be deemed breached as a result of the ownership by
Executive of: (i) less than an aggregate of 5% of any class of stock of a person
engaged, directly or indirectly, in Competitive Activities; provided, however,
that such stock is listed on a national securities
 
 
3

--------------------------------------------------------------------------------


 
exchange or is quoted on the National Market System of NASDAQ; (ii) less than an
aggregate of 10% in value of any instrument of indebtedness of a person engaged,
directly or indirectly, in Competitive Activities; or ( iii) stock or other debt
or equity interests in the Company, or the participation by Executive in the
activities and business conducted by the Company or any of its subsidiaries.
 
If a judicial determination is made that any of the provisions of this Section
11(c) constitutes an unreasonable or otherwise unenforceable restriction against
Executive, the provisions of this Section 11 shall be rendered void only to the
extent that such judicial determination finds such provisions to be unreasonable
or otherwise unenforceable. Each party shall have all other rights at law and in
equity to which it might be entitled. Executive agrees that the provisions of
this Section 11 are reasonable and properly required for the adequate protection
of the business and goodwill of the Company.
 
SECTION 12. Nondisclosure. The parties hereto agree that during the course of
his employment by the Company, Executive will have access to, and will gain
knowledge with respect to, the Company's Confidential Information (as defined
below). The parties acknowledge that unauthorized disclosure or misuse of such
Confidential Information would cause irreparable damage to the Company and its
subsidiaries. Accordingly Executive agrees to the nondisclosure covenants in
this Section 12. Executive agrees that he shall not (except as may be required
by law), without the prior written consent of the Company during his employment
with the Company under this Agreement, and any extension or renewal hereof, and
thereafter for so long as it remains Confidential Information, use or disclose,
or knowingly permit any unauthorized person to use, disclose or gain access to,
any Confidential Information; provided, however, that Executive may disclose
Confidential Information to a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by Executive of his duties
under this Agreement.
 
Upon termination of this Agreement for any reason, Executive shall return to the
Company the original and all copies of all documents and correspondence in his
possession relating to the business of the Company or any of its affiliates,
including but not limited to all Confidential Information, and shall not be
entitled to any lien or right of retention in respect thereof.
 
For purposes of this Agreement, "Confidential Information" shall mean all
business information (whether or not in written form) which relates to the
Company, any of its affiliates or their respective businesses or products and
which is not known to the public generally, including but not limited to
technical information or reports; trade secrets; unwritten knowledge and
"know-how"; operating instructions; training manuals; customer lists; customer
buying records and habits; product sales records and documents, and product
development, marketing and sales strategies; market surveys; marketing plans;
profitability analyses; product cost; long-range plans; information relating to
pricing, competitive strategies and new product development; to the extent
permitted by law, information relating to any forms of compensation or other
personnel-related information; contracts; and supplier lists. Confidential
Information shall not include such information known to Executive prior to his
involvement with the Company.
 
 
4

--------------------------------------------------------------------------------


 
Executive represents that his experience and capabilities are such that the
provisions of Section 11 and this Section 12 will not prevent him from earning
his livelihood.
 


SECTION 13. Severance.
 
(a) If Executive's employment hereunder is terminated
 
(i) upon a breach by the Company of this Agreement;
 
(ii) by the Company by reason of nonrenewal or for any reason other than for
"Good Cause" (as defined below) or
 
(iii) by the Company as a result of the occurrence of the death or total
disability of Executive (total disability meaning the failure of Executive to
perform his normal required services hereunder for a period of three consecutive
months during the term hereof by reason of Executive's mental or physical
disability, as determined by an independent physician reasonably satisfactory to
Executive and the Company)
 
then
 
(1) upon the execution and delivery by Executive of a Release of all claims of
whatever nature against the Company that he might have, and
 
(2) conditioned upon Executive’s continuing conformity with the Noncompete,
Nonsolicitation and Nondisclosure provisions of Sections 11 and 12 above,


Company shall pay to Executive Severance Pay in the amount of his Base Salary
(plus, for the first 15 months of the Severance Period, an amount equivalent to
the minimum Bonus described in Section 5(b), prorated for any partial years) for
the longer of (i) the period ending December 31, 2006 or (ii) the period of 15
months from the date Executive’s employment terminates (“Severance Period”).
Executive shall receive each component of the Severance Pay specified in the
preceding sentence in the form of salary continuation payments for the Severance
Period, and it shall be paid as if pursuant to the standard payroll practices of
the Company.
 
    (b) For purposes of this Agreement, termination for "Good Cause" shall exist
upon the occurrence of any of the following: (i) Executive is convicted of,
pleads guilty to, confesses to, or enters a plea of nolo contendere to, any
felony or any crime that involves moral turpitude or any act of fraud,
misappropriation or embezzlement; (ii) Executive has willfully engaged in a
fraudulent act to the damage or prejudice of the Company or any affiliate of the
Company; (iii) any act or omission by Executive involving insubordination,
discrimination prohibited by law, malfeasance or gross negligence in the
performance of Executive's duties to the Company, or acts which would tend to
bring the Company into public disrepute; or (iv) Executive otherwise willfully
fails to comply in any material respect with the terms of this Agreement or
deviates in any material respect from any reasonable written policies or
reasonable directives of the Chief
 
 
 
5

--------------------------------------------------------------------------------


 
Executive Officer or Board of Directors and, within 5 days after written notice
from the Company of such failure or deviation, Executive has not corrected such
failure.
 


SECTION 14. Options to Purchase and Sell Common Stock.
    (a) If Executive's employment is terminated for any reason, the Company
shall have an option to purchase all or any portion of Executive's shares of
Common Stock (including any shares obtained or obtainable through the exercise
of any option, but excluding any purchased pursuant to or after any public
offering) at a purchase price equal to the Fair Market Value (as defined below
except in the event that if the Fair Market Value is determined to be less than
the price the Executive purchased the Common stock; the Company will guarantee
the aggregate strike price to be equal to the aggregate price the Executive
paid), determined in accordance with Section 14(b) as of the date of such
termination. The Company shall within 90 days of such date of termination give
notice in writing to Executive of its election to exercise or not to exercise
such option, which notice shall set forth the portion, if any, of Executive's
shares of Common Stock that the Company elects to purchase. The purchase of
Executive's shares of Common Stock shall take place at the principal office of
the Company on the date specified by the Company (not later than the later of
the twentieth business day following the receipt by Executive of the required
notice from the Company and the satisfaction of any legal requirements to the
purchase of Executive's shares of Common Stock). The consideration for the
purchase of Executive's shares of Common Stock shall be paid by delivery to
Executive of a certified or bank check made payable to Executive or by wire
transfer of immediately available funds to a bank account designated by
Executive, against delivery of certificates or other instruments representing
Executive's shares of Common Stock so purchased, appropriately endorsed by
Executive, free and clear of all security interests, liens, claims,
encumbrances, charges, options, restrictions on transfer, proxies and voting and
other agreements of whatever nature. The Company may assign its rights under
this Section 14 to any person.
 
    (b)(i) If a determination of the Fair Market Value of any shares of Common
Stock is required by this Agreement when there is no public trading market for
shares of Common Stock, such "Fair Market Value" shall be such amount as is
determined in good faith by the Company's Board of Directors as of the date such
Fair Market Value is required to be determined hereunder. In making a
determination of such Fair Market Value, the Company's Board of Directors shall
give due consideration to such factors as it deems appropriate, including,
without limitation, the earnings and certain other financial and operating
information of the Company and its subsidiaries in recent periods, its potential
value and that of its subsidiaries as a whole, its future prospects and that of
its subsidiaries and the industries in which they compete, its history and
management and that of its subsidiaries, the general condition of the securities
markets and the fair market value of securities of privately owned companies
(with transfer restrictions) engaged in businesses similar to those of the
Company's, if any. The Fair Market Value as determined in good faith by the
Company's Board of Directors shall be binding and conclusive upon Executive.
 
        (ii) If a determination of the Fair Market Value of any shares of Common
Stock is required by this Agreement when there is a public trading market for
shares of Common Stock, such "Fair Market Value" shall mean the average daily
closing sales price of shares of Common Stock for the ten consecutive trading
days preceding the date the Fair Market Value is required to be determined
hereunder. The closing price for each day shall be the last reported
 
 
6

--------------------------------------------------------------------------------



 
sales price regular way or, in case no such reported sale takes place on such
day, the average of the reported closing bid and asked prices regular way, in
either case on the principal national securities exchange on which shares of
Common Stock are listed and admitted to trading, or, if not listed and admitted
to trading on any such exchange, on the NASDAQ National Market System, or, if
not quoted on the National Market System, the average of the closing bid and
asked prices in the over-the-counter market as furnished by any New York Stock
Exchange member firm selected from time to time by the Company's Board of
Directors for that purpose.
 
SECTION 15. Termination; Survival. Sections 11, 12, 14 and 16 and, if
Executive's employment terminates in a manner giving rise to a payment under
Section 13, Section 13 shall survive the termination of this Agreement.
 
SECTION 16. Miscellaneous.
    (a) This Agreement shall inure to the benefit of and shall be binding upon
Executive and his executor, administrator, heirs, personal representative and
permitted assigns, and the Company and its successors and permitted assigns;
provided, however, that Executive shall not be entitled to assign or delegate
any of his rights or obligations hereunder without the prior written consent of
the Company.
 
   (b) This Agreement shall be deemed to be made in, and in all respects shall
be interpreted, construed and governed by and in accordance with, the laws of
the State of New York, without regard to the conflicts of law principles of such
State. No provision of this Agreement or any related document shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.


    (c) This Agreement constitutes the entire agreement between the Company and
Executive with respect to Executive's employment by the Company, and supersedes
all prior agreements, if any, whether written or oral, between them, relating to
Executive's employment by the Company or any of its subsidiaries. All prior
agreements between the Company or any of its subsidiaries and Executive with
respect to Executive's employment by the Company or any of its subsidiaries
shall terminate and be without further force or effect as of the execution of
this Agreement. Executive hereby releases the Company its subsidiaries and its
affiliates from any claims or rights under such agreements, without any
liability or other adverse consequence to the Company, its affiliates or its
subsidiaries.
 
    (d) All notices or other communications required or permitted by this
Agreement shall be made in writing and any such notice or communication shall be
deemed delivered when delivered in person, transmitted by telecopier, or one
business day after it has been sent by a nationally recognized overnight
courier, at the address for notices as follows:
 
(i) if to the Company,
 
WRC Media Inc.
                512 Seventh Avenue
New York, NY 10018
 
 
7

--------------------------------------------------------------------------------


 
 
Attention: Chief Executive Officer
Fax 212-768-2206
 
with a copy to:
Ripplewood Holdings,
LLC One Rockefeller Plaza
New York, NY 10020
Attention: Charles Laurey
Fax 212-218-1778
 
(ii)  if to Executive,
 
Richard Nota
1A Woodhollow Lane
Huntington, NY 11743-3836
Fax: 516-424-5010
 
Communications by telecopier also shall be sent concurrently by overnight
courier, but shall in any event be effective the first business hour after
confirmation of receipt by electronic transmission. Each party may from time to
time change its address for notices under this Section 16(d) by giving at least
five days' notice of such changed address to the other parties hereto.
 
    (e) This Agreement maybe executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more of the counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.
 
    (f) The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
  
    (g) No failure or delay by Executive or the Company in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment of any steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement in writing entered into by Executive and the Company.
  
    (h) Any controversy, dispute or claim arising out of, in connection with, or
in relation to the interpretation, performance, non-performance, validity or
breach of this Agreement or otherwise arising out of, or in any way related to,
this Agreement shall be determined, at the request of any party, by arbitration
conducted in New York City, before and in accordance with the then-existing
Rules for Commercial Arbitration of the American Arbitration Association, before
a single arbitrator subject to the Federal Rules of Evidence, and any judgment
or award rendered by the arbitrator shall be final, binding and unappealable,
and any judgment may be entered by any state or Federal court having
jurisdiction thereof. In its award the arbitrator shall allocate, in its
discretion, among the parties to the arbitration all costs of the arbitration,
including the fees and expenses of the arbitrator, but each party shall bear its
own attorneys' fees,
 
 
8

--------------------------------------------------------------------------------


 
costs and expert witness expenses.
  
    (i) All amounts paid hereunder will be net of any applicable withholdings
required by existing or future tax laws.


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
 

 
WRC MEDIA INC.
 
RICHARD NOTA
           
By:
/s/
 
/s/


 